Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s amendments filed 10/19/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of the claim is an inflatable unit load device, but the claim further includes limitations directed to cargo.  It appears that the preamble directed to a subcombination, but the body of the claim is directed to a combination system that includes both the load device and the cargo.  It is unclear if the claim is intended to positively recite the cargo as part of the inflatable unit load device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 6,805,066).

Regarding claim 1, Johnson discloses:
An inflatable unit load device comprising: a bladder (see figs 6 and 7, ref 35) having one or more inflatable interior bladder cells (see fig 6, cells formed by 41) and a top surface, the top surface of the bladder forming a rigid support surface when the bladder is inflated and wherein when a cargo is loaded onto the rigid support surface the rigid support surface supports the cargo (see figs 6 and 7 and col 4, lines 40-53 and col 5, lines 7-16); an outer material (35) that positions the one or more inflatable interior bladder cells; and a cargo retaining system (see fig 3, refs 40, 40’, 41, 42, 42’, 44-47 and col 4, lines 7-23) that retains the cargo on the top surface.
Alternatively, Johnson suggests in col 4, lines 7-23 that apertures similar to 42 and 42’ may be provided to receive accessory items such as coolers, chairs, umbrellas, etc. and therefore it would have been obvious at the time of filing to include such elements in the device of figures 6 and 7 for the purpose of securing the cargo elements (cooler, chair, umbrella, etc.) to the platform via the apertures.

Regarding claim 2, Johnson discloses:
The inflatable unit load device of claim 1, wherein the one or more inflatable interior bladder cells are patchable when a leak occurs (the cells are capable of being patched).

Regarding claim 7, Johnson discloses:
The inflatable unit load device of claim 1, wherein the one or more inflatable interior bladder cells include a mechanical flange for one or more of inflation of the one or more inflatable interior bladder cells and deflation of the one or more inflatable interior bladder cells (43 are Boston valves).

Regarding claim 8, Johnson discloses:
The inflatable unit load device of claim 1, wherein the one or more inflatable interior bladder cells and the outer material are configured to be rolled up for storage when deflated (the configuration of fig 6 is entirely flexible and thus configured to be rolled up for storage when deflated).

Regarding claim 11, see the rejection of claim 1.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)
	
Regarding claim 13, Johnson discloses:
The method of deploying the inflatable unit load device of claim 12, wherein the bladder has a bottom surface opposing the top surface and the one or more interior bladder cells are disposed between the top surface and the bottom surface (see fig 6) such that an impact force applied to the bottom surface is dissipated by the one or more inflatable interior bladder cells to protect the cargo from the impact force.  

Regarding claim 14, Johnson discloses:
The method of deploying the inflatable unit load device of claim 13, wherein after landing, the method further comprises: unloading the cargo from the top surface; deflating the one or more interior bladder cells of the bladder; and rolling up the deflated outer material and the one or more interior bladder cells of the bladder for storage.
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,805,066) in view of Grenga (US 10,427,788).

Regarding claim 1, Johnson discloses:
An inflatable unit load device comprising: a bladder (see figs 6 and 7, ref 35) having one or more inflatable interior bladder cells (see fig 6, cells formed by 41) and a top surface, the top surface of the bladder forming a rigid support surface when the bladder is inflated and wherein when a cargo is loaded onto the rigid support surface the rigid support surface supports the cargo (see figs 6 and 7 and col 4, lines 40-53 and col 5, lines 7-16); an outer material (35) that positions the one or more inflatable interior bladder cells.  Johnson further discloses rings 40 and 40’, but does not describe them as being used for retaining cargo on the top surface.  
Grenga teaches a platform having rings that act as tie-down points that can be used to secure cargo to the device (see col 3, lines 34-39).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Johnson including rings located on the platform with the teaching of Grenga that rings on a platform can be utilized to secure cargo on the platform for the purpose of utilizing the rings of Johnson to secure cargo (coolers, chairs, etc.) to the platform to prevent unwanted movement.

Regarding claim 11, see the rejection of claim 1. 

Allowable Subject Matter
Claims 3-6, 9, 10, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  The applicant argues that Johnson does not disclose a rigid support surface that supports a cargo when a cargo is loaded on a support surface because Johnson is directed to a swim platform.  The examiner respectfully disagrees.  The examiner notes that the amendments to claim 1 appear to positively recite cargo and therefore change the interpretation of the claim.  Although Johnson is not directed to a device for the exact same purpose as the applicant’s disclosed invention, Johnson does disclose a device having coolers, chairs, umbrellas, retractable shade tops, and the like (see col 5, lines 7-16).  These items and the people that use the platforms are considered cargo as they are items being transported on the platform over the water (see also col 4, lines 18-22).
The applicant argues the stiffness and rigidity of Johnson.  The examiner notes that the applicant’s specification refers to prior art devices as rigid and describes the present invention as semi-rigid (para 0026) and substantially rigid (paragraph 0045).  The applicant appears to be arguing that the platform of Johnson is less rigid than the present invention.  Since the platform of Johnson is disclosed to support various types of cargo including people, coolers, chairs, etc., it is considered sufficiently rigid to support cargo.  The present specification does not set forth with any specificity the degree of rigidity provided by the present invention nor is the degree of rigidity set forth in the claims. 
The applicant argues that the cited elements corresponding to a cargo retaining system are not used to retain cargo. The examiner respectfully disagrees.  Elements such as the mooring rings can readily be used to secure the disclosed cargo (coolers, chairs, etc.) on top of the platform.  The mooring rings and other elements are not precluded from serving such a purpose.  Furthermore, the examiner has also included elements 42 and 42’ which are explicitly disclosed to receive coolers, chairs, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644